 In the Matter of THE LIQUID CARBONIC CORPORATIONandINDEPENDENT.BEVERAGE MACHINERY BUILDERS UNIONCase No. R-801SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 30, 1941On September 23, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceedings.,On October 8, 1941, the Board issueda Supplemental Decision and Amendment to Direction of Elections.2Pursuant to the Direction of Elections, as amended, elections by secretballot were conducted on October 14, 1941, under the direction andsupervision of the Regional Director for the Thirteenth Region (Chi-cago, Illinois).On October 15, 1941, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued an Election Re-port, copies of which were duly served upon the parties. No objectionsto the conduct of the balloting or the Election Report have been filedby any of the parties.As to the balloting and its results, the Regional Director reportedas follows :(1)Among tool and die makers:Total on eligibility list____________________________________21Total ballots cast_________________________________________-21Total ballots challenged ------------------------------------0Total ballots blank_______________________________________0Total ballots void_________________________________________0Total valid ballots cast____________________________________21Total ballots cast for Die and Tool Makers__________________13Total ballots cast against Die and Tool Makers_____________8(2)Among all production and maintenance employees:Total on eligibility list____________________________________1, 000Total ballots cast_________________________________________9371 35 N. L. R. B., No. 148.2 35 N. L. R. B., No. 148a.36 N. L. R. B., No. 113.536 THE LIQUID CARBONIC CORPORATION537Total ballots challenged-----------------------------------1Total blank ballots----------------------------------------0Total void ballots----------------------------------------0Total valid ballots cast------------------------------------936Total ballots cast for Independent--------------------------571Total ballots cast against Independent----------------------365In the Decision of September 23, 1941, as amended, the Board madeno final determination as to the appropriate unit or units but statedthat such determination would depend upon the results of the electionsordered.Upon the entire record in the case, the Board makes the following:SUPPLEMENTARY FINDINGS OF FACTWe find that all tool and die makers, tool makers, metal patternmakers, apprentices, and grinders in the machine division at theChicago plant of The Liquid Carbonic Corporation, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act..We find that all production and maintenance employees at the Chi-cago plant. of The Liquid Carbonic Corporation, including inspectors,but excluding tool and die makers, tool makers, metal pattern makers,apprentices, and grinders in the machine division; clerical and super-visory employees, time-study men, timekeepers, watchmen, plumbers,order fillers, lay-out men, and all employees covered by existing writ-ten or oral contracts between The Liquid Carbonic Corporation andthe following labor organizations all affiliated with the AmericanFederation of Labor : Pattern Makers League of North America,Chicago Association; Sheet Metal Workers International Association,Local No. 115; Metal Polishers International Union, Local No. 6; In-ternational Union of Operating Engineers, Local No. 399; CarpentersDistrict Council of Chicago; International Brotherhood of Firemenand .Oilers, Local No. 7; Locals 705 and 723, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen, and Helpers; SteamfittersProtective Association, Local 597, United Association of Plumbers andSteamfitters; Local B-134, International Brotherhood of ElectricalWorkers; and Local 126, District No. 8, International Association ofMachinists, constitute a unit appropriate for the purposes of collec-tive bargaining, and that said unit will insure to employees of the Com-pany the full benefit of, the right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.Upon, the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following : 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDSUPPLEMENTARYCONCLUSIONS OF LAW1.All tool and die makers, tool makers, metal pattern makers, ap-prentices, and grinders in the machine division at the Chicago plantof The Liquid Carbonic Corporation, constitute an appropriate unitfor the purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.2.All production and maintenance employees at the Chicago plantof The Liquid Carbonic Corporation, including inspectors, but ex-cluding tool and die makers, tool makers, metal pattern makers, ap-prentices, and grinders in the machine division; clerical and super-visory employees, time-study men, timekeepers, watchmen, plumbers,order fillers, lay-out men, and all employees covered by existing writtenor oral contracts between the Company and the several labor organi-zationshereinabove referred to in the supplementary findings of fact,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amendedIT is HEREBY cERTIFIED that Die and. Tool Makers Lodge No. 113,.District No. 8, International Association of Machinists, affiliated withthe American Federation of Labor, has been designated and selectedby a majority of all tool and die makers, tool makers, metal patternmakers, apprentices, and. grinders employed by The Liquid CarbonicCorporation, Chicago, Illinois, in the machine division at its Chicagoplant, and that, pursuant to the provisions of Section 9 (a) of theNational Labor Relations Act, Die and Tool Makers Lodge No. 113,District No. 8, International Association of Machinists, affiliated withthe American Federation of Labor, is the. exclusive representative ofall such employees for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, and other conditionsof employment; andIT IS HEREBY FURTHER CERTIFIED that Independent Beverage Machin-ery Builders Union has been designated and selected by a majority ofall production and maintenance employees of The Liquid CarbonicCorporation, Chicago, Illinois, at its Chicago plant, excluding all tooland die makers, tool makers, metal pattern makers, apprentices, andgrinders in the machine division; clerical and supervisory employees, THE LIQUID CARBONIC CORPORATION539time-study men, timekeepers, watchmen, plumbers, order fillers, lay-out men,and all employees covered by existing written or oral con-tracts between the Company and the several labor organizations hereinabove referred to in the supplementary findings of fact, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto the provisions -of Section 9 (a) of the National Labor RelationsAct, Independent Beverage Machinery Builders Union is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.MR. GERARD D. REILLY took no part in the consideration of the aboveSecond Supplemental Decision and Certification of Representatives.